DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2014/0240305; hereinafter Chae), in view of Pyo (US 2014/0285535), and further in view of Kuo et al (US 2017/0116902; hereinafter Kuo).
•	Regarding claim 1, Chae discloses a display device (figure 1) comprising: 
a plurality of pixels grouped into a plurality of blocks[/regions] (elements PX in figure 1 and “plurality of regions” in at least ¶ 54), 
wherein each of the plurality of pixels is assigned with a grayscale value in a range of grayscale values that is divided into a plurality of grayscale sections (figure 7 and ¶s 67 and 68; where the disclosed “distribution” is seen to be equivalent to the claimed “sections”); and 
figure 3): 
selecting a reference [region][regions]¶s 67 and 68; where each region GA1-GA8 is individually selected), and 
determining a magnitude of a first power source voltage supplied to the first power source line based on a number of blocks in the reference block row having a grayscale section that is same as a maximum grayscale section of the reference block row (¶s 67-78).
However, Chae fails to explicitly disclose the details of block rows and a maximum greater than a threshold.
	In the same field of endeavor, Pyo discloses where the plurality of blocks is divided into a plurality of block rows extending in a first direction and arranged in a second direction (figure 2(c) and ¶ 42; where Chae merely discloses “regions” in ¶s 67 and 68), and each of the plurality of blocks includes two or more pixels of the plurality of pixels that are connected to a first power source line (at least suggested by ¶ 43).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Chae according to the teachings of Pyo, for the purpose of being able to apply different power voltage based on image data to each area (¶s 43 and 55).  However, Pyo also fails to disclose the details of a maximum greater than a threshold.
	In the same field of endeavor, Kuo discloses where the maximum grayscale section corresponds to a grayscale section that includes a largest grayscale value among the plurality of grayscale sections having a grayscale value ratio greater than a minimum ratio (¶ 30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Chae, as modified by Pyo, according to the teachings of Kuo, for the purpose of facilitating a following process, such as additional calculations (¶s 30 and 31).
•	Regarding claims 2 and 4, Chae, in view of Pyo and Kuo, discloses everything claimed, as applied to claim 1.  Additionally, Chae discloses where:
Claim 4:	the display device further comprises: 
	a plurality of first power sources, each connected to at least one of first power source sub-lines (one of P1 and P2 in figure 1), 
P1 and P2 in figure 1).

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chae, in view of Pyo and Kuo, and further in view of Jeong et al (US 2016/0293101; hereinafter Jeong).
•	Regarding claims 2, 3, 5, and 6, Chae, in view of Pyo and Kuo, discloses everything claimed, as applied to claim 1.  Additionally, Chae discloses where:
Claim 3:	the first power source voltage adjuster comprises: 
	a maximum grayscale section ¶ 78); 
	a maximum grayscale block calculator that selects the reference block row among the plurality of block rows and calculates the number of blocks corresponding to the maximum grayscale section among the blocks in the reference block row (¶s 67 and 68); 
	a first memory including first lookup tables (¶s 68-70); and 
	a first switch selecting one of the first lookup tables in response to the number of blocks corresponding to the maximum grayscale section provided from the maximum grayscale block calculator (¶s 68-70).
Claim 5:	the maximum grayscale section and load value provider comprises: 
	a grayscale value counter receiving the grayscale values for each of the plurality of blocks and calculating grayscale value ratios of the plurality of grayscale sections (¶s 67 and 68); and
	a maximum grayscale section detector receiving the grayscale value ratios and detecting the maximum grayscale section for each of the blocks in the plurality of block rows and a grayscale value ratio of the maximum grayscale section (¶ 78, in view of ¶s 67-77).
element PX in figure 1).
However, Chae, in view of Pyo and Kuo, fails to disclose the details of a load value provider.
	In the same field of endeavor, Jeong discloses where:
Claim 2:	the first power source voltage adjuster determines that the magnitude of the first power source voltage is increased as the number of blocks having the maximum grayscale section among the blocks in the reference block row decreases (figure 5A and ¶ 119), and 
	determines that the magnitude of the first power source voltage is decreased as the number of blocks having the maximum grayscale section among the blocks in the reference block row increases (figure 5A and ¶ 119).
Claim 3:	the first power source voltage adjuster comprises: 
	a ¶ 91).
Claim 5:	the maximum grayscale section and load value provider comprises: 
	a load value calculator receiving the grayscale values for each of the plurality of blocks and calculating the load value for each block and a total load value of the image frame (figure 4 and ¶s 90-92 and 99-108).
Claim 6:	the load value calculator calculates load values for the plurality of blocks by applying different weights to each of the grayscale values corresponding to the plurality of sub-pixels (at least suggested by ¶s 118-120).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Chae, as modified by Pyo and Kuo, according to the teachings of Jeong, for the purpose of decreasing power consumption while improving the quality of an image by using an adaptive voltage control (¶ 8).

Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 7, where “a reference block row selector selecting the reference block row among the plurality of block rows based on the load values for each block”, in combination with all the remaining limitations in the claim and all the limitations in all the claims from which it depends.
b.	In claim 12, where “a second power source voltage adjuster selecting a reference block column among a plurality of block columns extending in the second direction and arranged in the first direction among the plurality of blocks, and determining the magnitude of the first power source voltage supplied to the first power source line based on the number of blocks in the reference block row having a grayscale section that is same as a maximum grayscale section of the reference block column among the plurality of blocks in the reference block column”, in combination with all the limitations in all the claims from which it depends.  
c.	Claims 13-20 are objected to based on their dependence from claim 12.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        08/14/2021